Title: Mr. Couscher to Thomas Jefferson, [received 18 July 1818]
From: Couscher, Mr.
To: Jefferson, Thomas


          
            received 18 July 1818
          
          En Cas que mr Jeferson veuille profiter du Retour en france du voyageur  qui lui a apporté des lettres; pour faire reponse ou le charger de quelques Comissions
          mr Jeferson pourra lui faire parvenir à New york où ce voyageur doit S’embarquer;
          Son adresse est, chez mr Reg à Mr Couscher, chez mr Regniard Marchand, William Street No 32—
         
          Editors’ Translation
          
            
              received 18 July 1818
            
            Should Mr. Jefferson wish to benefit from the return to France of the traveler who brought him some letters, by sending replies or entrusting him with any commissions
            Mr. Jefferson can reach him in New York, where this traveler is to embark;
            His address is, to Mr. Couscher, chez Mr. Regnard, merchant, William Street No 32—
          
        